DETAILED ACTION
Claims 1-11 are currently pending and being examined.  This is the first Office Action for this application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites in the last two lines of the claim a limitation beginning with the term “wherein preferably”.  One of ordinary skill in the art would not be apprised of the scope of the claimed invention since it is unclear whether the claim limitations following “preferably” are included in the claimed invention.  Furthermore, the claim recites “part of the return mechanism (10) disposed on the displacement element” but it is previously recited in claim 1 that the part of the return mechanism (10) is “connected to” the 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) / 35 U.S.C. 102(a)(2)  as being anticipated by U.S. Publication No. 2014/0030116 to Wallace (hereafter “Wallace”).
    PNG
    media_image1.png
    420
    567
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Wallace (exemplified by Figure 1 reproduced above) a device for moving a fluid (blood and other fluid, paragraph 0020), having a metering head (pump 20) in which a metering chamber (pump chamber 22) is disposed, and a displacement element (diaphragm 30) which can be moved back and forth between a first and a second position (as shown by the dashed lines in Figure 1 showing two different positions for diaphragm 30), wherein the displacement element (30) delimits the metering chamber (22), and the volume of the metering chamber (22) in the first position of the displacement element differs from the volume of the metering chamber (22) in the second position (the volume being larger when the displacement element is in the bottom position than in the top position in the Figure 1 view), wherein a drive unit (diaphragm drive 34) is provided for moving the displacement element (30) 
Regarding Dependent Claim 2, Wallace further teaches that the two parts (72, 74) of the return mechanism are configured and arranged in a manner such that a repulsive magnetic force acts between them (“a magnetic field that repels magnet 74 away from electromagnet 72 to move magnet 74 and diaphragm 30 towards the pumping state” paragraph 0036).
Regarding Dependent Claim 3, Wallace further teaches that the two parts (72, 74) of the return mechanism are configured and arranged in a manner such that an attractive magnetic force is exerted between them (“electromagnet 72 creates a magnetic field that attracts magnet 74 towards electromagnet 72 to move magnet 74 
    PNG
    media_image2.png
    479
    652
    media_image2.png
    Greyscale

Regarding Dependent Claim 4, Wallace (Annotated Wallace Figure 1 above) further teaches that a recess (as indicated) is disposed in a wall of the metering chamber (22), in which the part of the return mechanism (74) which is disposed on the metering head (20) is positioned, wherein preferably, the part of the return mechanism which is disposed on the displacement element is also at least partially positioned in the recess (as shown).
Regarding Dependent Claim 7
Regarding Dependent Claim 8, Wallace further teaches that the magnet is a permanent magnet (“magnet 74 comprises a permanent magnet” paragraph 0024).
Regarding Dependent Claim 9, Wallace further teaches that the volume of the metering chamber (22) is smaller in the second position than in the first position (as shown in Figure 1 by the hidden lines of the diaphragm 30 in the second position extending into the chamber 22).
Regarding Dependent Claim 10, Wallace (Annotated Wallace Figure 1 above) further teaches the metering head (20) comprises a head cover (as indicated) in which the metering chamber (22) is disposed, a fluid outlet (40) via which fluid from the metering chamber (22) can leave the metering head (20), and a drive unit block (the bottom housing portion in Figure 1 that houses drive 34).
Regarding Dependent Claim 11, Wallace further teaches wherein the first part of the return mechanism (74) is disposed in the head cover (as shown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of U.S. Publication No. 2013/0315757 to Tsuboi et al. (hereafter “Tsuboi”).
Regarding Dependent Claim 5, Wallace teaches the invention as claimed and discussed previously but appears to be silent regarding teaching that the return In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Wallace and provide an additional magnet to the return mechanism as taught by Tsuboi as a mere duplication of parts, providing two magnets instead of one (MPEP 2144.04 VI. B.).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of U.S. Patent No. 4,776,771 to Kern (hereafter “Kern”).
    PNG
    media_image3.png
    641
    610
    media_image3.png
    Greyscale

Regarding Dependent Claim 6, Wallace teaches the invention as claimed and discussed previously but appears to be silent regarding the claim limitations reciting that the invention is “characterized in that the drive unit is a hydraulic drive unit.”           However, Kern (exemplified by Figure 1 reproduced above) teaches a metering pump wherein the drive may be provided by two magnets or by hydraulic cylinders, teaching “In place of the above described drive exclusively excenter drives, two lifting magnets or hydraulic or pneumatic cylinders may be provided.”  (Column 4, lines 20-
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2011/0274566 to Amirouche et al. teaches a magnetically driven micropump.
U.S. Publication No. 2004/0191093 to Weigl teaches a diaphragm pump.
U.S. Patent No. 6,334,761 to Tai teaches a diaphragm pump having check valves.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571) 270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.M/
Stephen A MickExaminer, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746